

Exhibit 10.2


Certain information identified by “[***]” has been excluded from this exhibit
pursuant to Item 601(b)(10)(iv) of Regulation S-K because it is both not
material and would likely cause competitive harm to the registrant if publicly
disclosed.


EXECUTION









INTERIM TRUST AGREEMENT
among
ACM F ACQUISITION, LLC,
as a Seller
NATIONAL EDUCATION LOAN NETWORK, INC.,
as a Seller
and
UNION BANK AND TRUST COMPANY,
not in its individual capacity but solely as the
Interim Trustee
Dated as of January 11, 2019





100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



Table of Contents

SectionHeadingPage




ARTICLE I DEFINITIONS AND USAGE2 ARTICLE II APPINTMENT OF INTERIM
TRUSTEE2 Section 2.01Appointment of Interim Trustee2 Section 2.02Declaration of
Trust3 Section 2.03Title to Interim Trust Loans3 Section 2.04Designated
Participated Loans3 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE
SELLERS3 ARTICLE IV AUTHORITY AND DUTIES OF INTERIM TRUSTEE4 Section 4.01General
Authority4 Section 4.02General Duties4 Section 4.03No Duties Except as Specified
in This Agreement4 Section 4.04No Action Except under Specified
Documents4 Section 4.05Restrictions5 ARTICLE V CONCERNING THE INTERIM
TRUSTEE5 Section 5.01Acceptance of Trust and Duties5 Section 5.02Representations
and Warranties5 Section 5.03Not Acting in Individual Capacity.6 Section
5.04Interim Trustee Not Liable for the Interim Trust Loans6 ARTICLE VI
COMPENSATION AND INDEMNIFICATION OF INTERIM TRUSTEE6 ARTICLE VII TERMINATION OF
INTERIM TRUST AGREEMENT7 ARTICLE VIII SUCCESSOR INTERIM TRUSTEES7 Section
8.01Eligibility Requirements for Interim Trustee7 Section 8.02Resignation or
Removal of Interim Trustee7 Section 8.03Successor Interim Trustee8 Section
8.04Merger or Consolidation of Interim Trustee8 ARTICLE IX
MISCELLANEOUS8 Section 9.01Amendments and Waivers8 Section 9.02Notices9 Section
9.03No Waivers; Remedies9 Section 9.04Successors and Assigns9 

- i –
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------




SectionHeadingPage

Section 9.05Governing Law9 Section 9.06Severability9 Section 9.07Waiver of Jury
Trial9 Section 9.08Bankruptcy Non‑Petition and Limited Recourse9 Section
9.09Execution in Counterparts10 Section 9.10Entire Agreement10 Section
9.11Limitation of Liability10 Section 9.12Section Titles10 Section
9.13Limitations on Rights of Others10 Section 9.14Force Majeure11 Section
9.15Patriot Act Compliance11 Section 9.16Survival11 





- ii –
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



INTERIM TRUST AGREEMENT
THIS INTERIM TRUST AGREEMENT (this “Agreement”), dated as of January 11, 2019,
is among ACM F ACQUISITION, LLC, a Nebraska limited liability company (the “ACM
Seller”), NATIONAL EDUCATION LOAN NETWORK, INC., a Nebraska corporation (the
“NELN Seller” and together with the ACM Seller, the “Sellers”), and UNION BANK
AND TRUST COMPANY, a Nebraska state-chartered commercial bank (“UB&T”), not in
its individual capacity but solely as Interim Trustee on behalf and for the
benefit of the Sellers (the “Interim Trustee”).
WHEREAS, the ACM Seller is a limited liability company established for the
purpose of purchasing Personal Loans from one or more personal loan platforms
for resale to special purpose trusts or limited liability companies established
for the purpose of financing the purchase of such Personal Loans, which
purchases have been made prior to the Closing Date (and will be made following
the Closing Date) by the ACM Seller pursuant to the [***] Loan Purchase
Agreement (as defined in the Loan Agreement described below);
WHEREAS, the NELN Seller is a corporation that engages in purchasing Personal
Loans and interests in Personal Loans from one or more personal loan platforms
for resale to special purpose trusts or limited liability companies established
for the purpose of financing the purchase of such Personal Loans, which
purchases have been made prior to the Closing Date (and will be made following
the Closing Date) by Union Bank and Trust Company, as trustee, pursuant to each
of the [***] Loan Purchase Agreement and the [***] Loan Purchase Agreement (each
as defined in the Loan Agreement described below);
WHEREAS, the Sellers will enter into a Loan Sale Agreement (the “Loan Sale
Agreement”) with Nelnet Unsecured Personal Loan Warehouse Trust, a Delaware
statutory trust (the “Trust”), UB&T, as Trustee for the Trust, and the Interim
Trustee (together with each Sale Agreement (as defined therein) from time to
time executed in connection therewith and each Bill of Sale (as defined therein)
from time to time executed in connection therewith and all attachments thereto,
the “Sale Agreement”) for the purpose of effecting the purchase and resale from
time to time of certain Personal Loans (the “Interim Trust Loans”);
WHEREAS, pursuant to a First Amended and Restated Loan Participation Agreement
effective as of June 21, 2018 between UB&T, in its own right (the “Lender”), and
UB&T as trustee (the “Participation Trustee”) for the benefit of National
Education Loan Network, Inc., as beneficiary, the Lender has sold to the
Participation Trustee as trustee on behalf of such beneficiary a participation
interest in certain Consumer Loans identified therein (the “Participated
Loans”);

100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



WHEREAS, pursuant to a Trust/Custodial/Safe Keeping Agreement (a “Participation
Trust Agreement”) dated February 9, 2018 between the Participation Trustee and
National Education Loan Network, Inc., as principal (the “Principal”), and a
Trust/Custodial/Safe Keeping Agreement (also, a “Participation Trust Agreement”)
dated October 19, 2017 between the Participation Trustee and the Principal, the
Participation Trustee is holding the Participated Loans in trust for the
Principal;
WHEREAS, effective as of the date of this Agreement, Union Bank and Trust
Company, in its capacities as Lender, Participation Trustee and Interim Trustee,
and National Education Loan Network, Inc., in its capacities as Principal and
NELN Seller have agreed (i) that all of the right, title and interests in the
Participated Loans identified on Annex I of the Bill of Sale, Exhibit A, of the
Agreement to Amendment of First Amended and Restated Private Loan Participation
Agreement dated as of the date of this Agreement, between Union Bank and Trust
Company in its individual capacity and Union Bank and Trust Company, in its
capacity as trustee for National Education Loan Network, Inc. (the “Designated
Participated Loans”) shall be held by Union Bank and Trust Company, in its
capacity as Interim Trustee and National Education Loan Network, Inc., in its
capacities as NELN Seller pursuant to this Agreement, and (ii) that such
Designated Participated Loans shall no longer be held by Union Bank and Trust
Company, in its capacities as Lender or Participation Trustee and National
Education Loan Network, Inc., in its capacities as Principal; and
WHEREAS, pursuant to the terms of the Sale Agreement, NELN may be required (or
may cause a Seller), under certain circumstances, to repurchase some of the
Interim Trust Loans.
NOW, THEREFORE, the Sellers and the Interim Trustee hereby agree as follows:
ARTICLE I
DEFINITIONS AND USAGE 
Except as otherwise specified herein or as the context may otherwise require,
capitalized terms used but not otherwise defined herein are defined in the Loan
and Security Agreement, dated as of January 11, 2019, among the Trust, National
Education Loan Network, Inc., as Administrator, UB&T, as Trustee, the LIBOR
Lenders and the Managing Agents, and Royal Bank of Canada, as Administrative
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”), which also contains rules as to usage that shall be
applicable herein.
ARTICLE II

- 2 -
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



APPOINTMENT OF INTERIM TRUSTEE 
Section 2.01. Appointment of Interim Trustee . Each Seller hereby appoints the
Interim Trustee, effective as of the date hereof, as trustee, to have all the
rights, powers and duties set forth herein, including, without limitation:
(i) to hold legal title to the applicable Interim Trust Loans (including the
Designated Participated Loans) on behalf and for the benefit of the applicable
Seller;
(ii) to enter into and perform its obligations as the Interim Trustee under the
Sale Agreement, this Agreement and any other Transaction Documents to which the
Interim Trustee is a party; and
(iii) to engage in those activities, including entering into agreements, that
are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.
Section 2.02. Declaration of Trust . The Interim Trustee hereby declares that it
will hold the Interim Trust Loans (including the Designated Participated Loans)
in trust upon and subject to the conditions set forth herein for the use and
benefit of the applicable Seller, subject to the obligations of the Interim
Trustee under the Sale Agreement. Effective as of the date hereof, the Interim
Trustee shall have all rights, powers and duties set forth herein with respect
to accomplishing the purposes of this Agreement. This trust has been established
for the purpose of holding, protecting and preserving the Interim Trust Loans
for the benefit of the Sellers and not for the purpose of carrying on or
transacting business. The parties intend that the trust shall not be a “business
trust” within the meaning of Chapter 1 of the New York General Associations Law
nor a “business trust” within the meaning the United States Bankruptcy Code, 11.
U.S.C. § 101, et seq. The name of the trust for purposes of the applicable
Uniform Commercial Code that governs the perfection of any security interest (as
defined in the applicable Uniform Commercial Code) granted by the Trustee is
“Nelnet Unsecured Personal Loan Interim Trust”.
Section 2.03. Title to Interim Trust Loans . Legal title to all of the Interim
Trust Loans shall be vested at all times in the Interim Trustee on behalf and
for the benefit of the applicable Seller.
Section 2.04. Designated Participated Loans.  . The Designated Participated
Loans shall no longer be held pursuant to the Participation Agreement or the
Participation Trust Agreements but shall be held by the Interim Trustee for the
benefit of the NELN Seller pursuant to this Agreement.

- 3 -
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS 
Each Seller hereby represents and warrants to the Interim Trustee that:
(i) It is duly organized and validly existing as a limited liability company or
a corporation, as applicable, in good standing under the laws of the State of
Nebraska, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is presently
conducted.
(ii) It has all necessary power and authority to execute and deliver this
Agreement and to carry out its terms; and the execution, delivery and
performance of this Agreement has been duly authorized by the applicable Seller
by all necessary action.
(iii) This Agreement constitutes a legal, valid and binding obligation of the
applicable Seller enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and similar laws relating to
creditors’ rights generally and subject to general principles of equity.
(iv) The consummation of the transactions contemplated by this Agreement and the
fulfillment of the terms hereof do not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time or both) a default under, the certificate of formation or limited
liability company operating agreement, in effect as of the date hereof, of the
applicable Seller, or any indenture, agreement or other instrument to which the
applicable Seller is a party or by which it is bound; nor result in the creation
or imposition of any Adverse Claim upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument (other than as
contemplated by the Transaction Documents); nor violate any law or any order,
rule or regulation applicable to the applicable Seller of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the applicable Seller or its
properties.
ARTICLE IV
AUTHORITY AND DUTIES OF INTERIM TRUSTEE 
Section 4.01. General Authority . The Interim Trustee is authorized and directed
to execute and deliver the Sale Agreement and this Agreement and each
certificate or other
- 4 -
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



document attached as an exhibit to or contemplated by such agreements, in each
case, in such form as the applicable Seller shall approve as evidenced
conclusively by the Interim Trustee’s execution thereof. The Interim Trustee is
also authorized and directed on behalf and for the benefit of the Sellers to
acquire and hold legal title to the Interim Trust Loans and to take all actions
required of the Interim Trustee pursuant to the Sale Agreement and this
Agreement.
Section 4.02. General Duties . It shall be the duty of the Interim Trustee to
discharge (or cause to be discharged) all its responsibilities as the Interim
Trustee pursuant to the terms of the Sale Agreement, this Agreement and any
other Transaction Documents to which the Interim Trustee is a party.
Section 4.03. No Duties Except as Specified in This Agreement . The Interim
Trustee shall not have any duty or obligation to manage, make any payment with
respect to, register, record, sell, service, dispose of or otherwise deal with
the Interim Trust Loans, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Interim Trustee is a party, except as expressly provided by the terms of the
Sale Agreement or this Agreement; and no implied duties or obligations shall be
read into the Sale Agreement or this Agreement against the Interim Trustee.
Section 4.04. No Action Except under Specified Documents . The Interim Trustee
shall not otherwise deal with the Interim Trust Loans except in accordance with
the powers granted to and the authority conferred upon the Interim Trustee
pursuant to the Sale Agreement, this Agreement and any other Transaction
Documents to which the Interim Trustee is a party.
Section 4.05. Restrictions . The Interim Trustee shall not take any action that
is inconsistent with the purposes of the Sellers set forth in the Transaction
Documents.
ARTICLE V
CONCERNING THE INTERIM TRUSTEE 
Section 5.01. Acceptance of Trust and Duties . The Interim Trustee accepts the
trust hereby created and agrees to perform its duties hereunder with respect to
such trust but only upon the terms of this Agreement. The Interim Trustee shall
not be answerable or accountable hereunder or under the Sale Agreement under any
circumstances, except (i) for its own willful misconduct or gross negligence or
(ii) in the case of the inaccuracy of any representation or warranty contained
in Section 5.02 below expressly made by the Interim Trustee. In particular, but
not by way of limitation (and subject to the exceptions set forth in the
preceding sentence):

- 5 -
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



(i) The Interim Trustee shall not be liable for any error of judgment made by a
responsible officer of the Interim Trustee.
(ii) No provision of the Sale Agreement or this Agreement shall require the
Interim Trustee to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its rights or powers hereunder or under
or the Sale Agreement, if the Interim Trustee shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured or provided to it.
(iii) The Interim Trustee shall not be responsible for or in respect of the
validity or sufficiency of this Agreement or for the due execution hereof by the
Sellers or for the form, character, genuineness, sufficiency, value or validity
of any of the Interim Trust Loans or for or in respect of the validity or
sufficiency of the Sale Agreement.
(iv) In no event shall the Interim Trustee be responsible or liable for any
special, indirect or consequential loss or damage of any kind whatsoever
irrespective of whether the Interim Trustee has been advised of the likelihood
of such loss or damage and regardless of the form of action.
Section 5.02. Representations and Warranties . The Interim Trustee hereby
represents and warrants to the Sellers that:
(i) It is a duly organized and validly existing state-chartered commercial bank
in good standing under the laws of the State of Nebraska, at which it will act
as trustee for the trust created hereunder. It has all requisite power and
authority to execute, deliver and perform its obligations under the Sale
Agreement and this Agreement.
(ii) It has taken all corporate action necessary to authorize the execution and
delivery by it of the Sale Agreement and this Agreement, and the Sale Agreement
and this Agreement have been executed and delivered by one of its officers who
is duly authorized to execute and deliver the same on its behalf.
(iii) Neither the execution nor the delivery by it of the Sale Agreement or this
Agreement, nor the consummation by it of the transactions contemplated thereby
or hereby nor compliance by it with any of the terms or provisions thereof or
hereof will contravene any federal or New York state law, governmental rule or
regulation governing the banking or trust powers of the Interim Trustee or any
judgment or order binding on it, or constitute any default under its charter
documents or by‑laws.

- 6 -
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



Section 5.03. Not Acting in Individual Capacity.  Except as provided in this
Article V, in accepting the trust hereby created, UB&T acts solely as Interim
Trustee hereunder on behalf and for the benefit of the Sellers and not in its
individual capacity.
Section 5.04. Interim Trustee Not Liable for the Interim Trust Loans. The
Interim Trustee makes no representations as to the validity or sufficiency of
the Sale Agreement or this Agreement, or of any Interim Trust Loan or related
documents. The Interim Trustee shall at no time have any responsibility for or
with respect to the sufficiency of the Interim Trust Loans; the validity or
completeness of the assignment to the Interim Trustee of legal title to any
Interim Trust Loan on behalf and for the benefit of the applicable Seller; the
performance or enforcement (except as expressly set forth in the Sale Agreement)
of any Interim Trust Loan; the compliance by the applicable Seller or the
Servicer with any warranty or representation made under any Transaction Document
or in any related document or the accuracy of any such warranty or
representation or any action or inaction of the Administrator, the
Administrative Agent or the Servicer or any subservicer taken in the name of the
Interim Trustee.
ARTICLE VI
COMPENSATION AND INDEMNIFICATION OF INTERIM TRUSTEE 
(a) The Interim Trustee shall receive as compensation for its services hereunder
such fees as have been separately agreed upon before the date hereof among the
Sellers and the Interim Trustee, and the Interim Trustee shall be entitled to be
reimbursed by the Sellers, to the extent provided in such separate agreement,
for its other reasonable expenses hereunder.
(b) The Sellers, individually and not jointly, hereby agree to pay, indemnify
and hold harmless the Interim Trustee and each of its shareholders, officers,
directors, employees, agents and affiliates (collectively with the Interim
Trustee being the “Indemnitees” and each an “Indemnitee”) promptly upon any such
Indemnitee’s demand from and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, suits, costs, fees, expenses or
disbursements (including extraordinary out-of-pocket expenses, legal fees and
expenses, fees of experts and agents and the Interim Trustee fees and
disbursements) of any kind and nature whatsoever (including the costs of
defending any claim relating to the actions or inactions of the Interim Trustee
under this Agreement and the costs of defending any claim or bringing any claim
to enforce the indemnification obligations of the Sellers) which may be owing
to, imposed on, incurred by or asserted against the Interim Trustee or any of
the other Indemnitees in any way relating to or arising out of or in connection
with, (i) the negotiation, execution, delivery and/or performance of this
Agreement, any document relating to this Agreement or the transactions
contemplated hereby, including the Loan Sale Agreement, (ii) any of the
transactions
- 7 -
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



contemplated hereunder or thereunder, (iii) or the performance or enforcement of
any of the terms of any provision hereof or thereof, or (iv) in any way relating
to or arising out of the acquisition, ownership, monitoring, collection,
servicing or enforcement of any Interim Trust Loan or the administration of the
trust estate or the action or inaction of the Interim Trustee hereunder
(including the actions of any Servicer or Subservicer under any Servicing
Agreement or Subservicing Agreement), or the action or inaction of any such
Indemnitee hereunder (an “Indemnified Claim”) except to the extent such
Indemnified Claim of such Indemnitee results from the willful misconduct or
gross negligence on the part of such Indemnitee, as determined by a court of
competent jurisdiction. Nothing in this Agreement shall be deemed to terminate
or limit any rights to indemnification or reimbursement of the Interim Trustee
or any other Indemnitee under or pursuant to any other trust or other relevant
agreement between the Interim Trustee and the Sellers or any Affiliate thereof
with respect to any Interim Trust Loans, all of which shall continue and remain
in full force and effect and continue to inure to the benefit of the Interim
Trustee to the full extent set forth in such trust or other relevant agreements.
The provisions of this Section shall survive the termination of this Agreement
and/or the trust created hereunder, the sale, transfer, or repayment of the
Interim Trust Loans, and/or the termination of the Loan Sale Agreement or the
resignation or removal of the Interim Trustee.
ARTICLE VII
TERMINATION OF INTERIM TRUST AGREEMENT 
This Agreement (other than Article VI) and the trust created hereby shall
terminate and be of no further force or effect upon the earlier of (i) the
termination of the Trust pursuant to Section 9.01 of the Trust Agreement and
(ii) the expiration of 21 years from the death of the last survivor of the
descendants of Joseph P. Kennedy, the late Ambassador of the United States to
the Court of St. James’s, living on the date hereof.
ARTICLE VIII
SUCCESSOR INTERIM TRUSTEES 
Section 8.01. Eligibility Requirements for Interim Trustee . The Interim Trustee
shall at all times be a corporation or banking association being authorized to
exercise corporate trust powers and hold legal title to the Interim Trust Loans.
In case at any time the Interim Trustee shall cease to be eligible in accordance
with the provisions of this Section, the Interim Trustee shall resign
immediately in the manner and with the effect specified in Section 8.02.

- 8 -
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



Section 8.02. Resignation or Removal of Interim Trustee . The Interim Trustee
may at any time resign and be discharged from the trust hereby created by giving
written notice thereof to the Sellers. Upon receiving such notice of
resignation, the Sellers shall promptly appoint, with the consent of the
Administrative Agent on behalf of the Secured Creditors (which consent shall not
be unreasonably withheld, conditioned or delayed), a successor Interim Trustee
meeting the eligibility requirements of Section 8.01 by written instrument, in
duplicate, one copy of which instrument shall be delivered to the resigning
Interim Trustee and one copy to the successor Interim Trustee. If no successor
Interim Trustee shall have been so appointed and have accepted appointment
within 30 days after the giving of such notice of resignation, the resigning
Interim Trustee may petition any court of competent jurisdiction for the
appointment of a successor Interim Trustee; provided, however, that such right
to appoint or to petition for the appointment of any such successor shall in no
event relieve the resigning Interim Trustee from any obligations otherwise
imposed on it under the Sale Agreement or this Agreement until such successor
has in fact assumed such appointment.
If at any time the Interim Trustee shall cease to be or shall be likely to cease
to be eligible in accordance with the provisions of Section 8.01 and shall fail
to resign after written request therefor by the Sellers, then the Sellers may
remove the Interim Trustee. If the Sellers shall remove the Interim Trustee
under the authority of the immediately preceding sentence, the Sellers shall
promptly appoint a successor Interim Trustee by written instrument, in
duplicate, one copy of which instrument shall be delivered to the outgoing
Interim Trustee so removed and one copy to the successor Interim Trustee
together with payment of all fees owed to the outgoing Interim Trustee.
Any resignation or removal of the Interim Trustee and appointment of a successor
Interim Trustee pursuant to any of the provisions of this Section shall not
become effective until acceptance of appointment by the successor Interim
Trustee pursuant to Section 8.03 and payment of all fees and expenses owed to
the outgoing Interim Trustee.
Section 8.03. Successor Interim Trustee . Any successor Interim Trustee
appointed pursuant to Section 8.02 shall execute, acknowledge and deliver to the
Sellers and to its predecessor Interim Trustee an instrument accepting such
appointment under this Agreement, and thereupon the resignation or removal of
the predecessor Interim Trustee shall become effective and such successor
Interim Trustee, without any further act, deed or conveyance, shall become fully
vested with all the rights, powers, duties and obligations of its predecessor
under this Agreement, with like effect as if originally named as Interim
Trustee. The predecessor Interim Trustee shall upon payment of its fees and
expenses deliver to the successor Interim Trustee all documents, statements,
moneys and properties held by it under this Agreement; and the Sellers and the
predecessor Interim Trustee, at the sole cost and expense of the Sellers, shall
- 9 -
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



execute and deliver such instruments and do such other things as may reasonably
be required for fully and certainly vesting and confirming in the successor
Interim Trustee all such rights, powers, duties and obligations.
No successor Interim Trustee shall accept such appointment as provided in this
Section unless at the time of such acceptance such successor Interim Trustee
shall be eligible pursuant to Section 8.01.
Section 8.04. Merger or Consolidation of Interim Trustee . Any corporation into
which the Interim Trustee may be merged or converted or with which it may be
consolidated, or any corporation or banking association resulting from any
merger, conversion or consolidation to which the Interim Trustee shall be a
party, or any corporation succeeding to all or substantially all the corporate
trust business of the Interim Trustee, shall, without the execution or filing of
any instrument or any further act on the part of any of the parties hereto,
anything herein to the contrary notwithstanding, be the successor of the Interim
Trustee hereunder; provided, that such corporation or banking association shall
be eligible pursuant to Section 8.01.
ARTICLE IX
MISCELLANEOUS 
Section 9.01. Amendments and Waivers . Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and,
in the case of an amendment, is signed by all the parties hereto and, in the
case of a waiver, is signed by the party granting the waiver and then such
waiver shall be effective only in the specific instance and for the specific
purpose for which given. To the extent the consent of any of the parties hereto
is required under this Agreement, the determination as to whether to grant or
withhold such consent shall be made by such party in its sole discretion without
any implied duty toward any other Person, except as otherwise expressly provided
herein or therein.
Section 9.02. Notices . All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
communication by facsimile copy or other electronic means) and mailed, delivered
by nationally recognized overnight courier service, transmitted or delivered by
hand, as to each party hereto, at its address as specified in the Loan Agreement
or at such other address as shall be designated by such party in a written
notice to the other parties hereto. Each such notice, request or other
communication shall be effective (i) if given by facsimile, when such facsimile
is transmitted to the specified facsimile number and an appropriate confirmation
is received, (ii) if given by email, when sent to the specified email address
and an appropriate confirmation is received, (iii) if given by mail, five days
after
- 10 -
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



being deposited in the United States mail, first class postage prepaid, (iv) if
given by recognized courier guaranteeing overnight delivery, the Business Day
following such day after such communication is delivered to such courier or
(v) if given by any other means, when delivered at the address specified in this
Section.
Section 9.03. No Waivers; Remedies . No failure or delay by any party hereto in
exercising any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Section 9.04. Successors and Assigns . The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that no party may assign or otherwise
transfer any of its rights or obligations under this Agreement without the prior
written consent of each other party, except as otherwise permitted by this
Agreement and any such purported assignment without such consent shall be void.
Section 9.05. Governing Law . THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
PRINCIPLES OF CONFLICTS OF LAW.
Section 9.06. Severability . Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.
Section 9.07. Waiver of Jury Trial . EACH OF THE PARTIES HERETO HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG ANY OF THEM ARISING OUT OF, CONNECTED
WITH, RELATING TO OR INCIDENTAL TO THE RELATIONSHIP BETWEEN THEM IN CONNECTION
WITH THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS.
Section 9.08. Bankruptcy Non‑Petition and Limited Recourse . The Interim Trustee
(not in its individual capacity but solely as Interim Trustee), by entering into
this Agreement,
- 11 -
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



hereby covenants and agrees that it will not, prior to the date which is one
year and one day (or, if longer, any applicable preference period plus one day)
after payment in full of the Aggregate Loan Balance and all other Obligations of
the Trust, institute against, or join any other Person in instituting against,
the Trust any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or any similar proceeding under any federal or state bankruptcy or
similar law; provided that nothing in this provision shall preclude or be deemed
to stop any party hereto (a) from taking any action prior to the expiration of
the aforementioned one year and one day period in (i) any case or proceeding
voluntarily filed or commenced by the Trust or (ii) any involuntary insolvency
proceeding filed or commenced against the Trust by a Person other than any other
party hereto or (b) from commencing against the Trust or the Pledged Collateral
any legal action which is not a bankruptcy, reorganization, arrangement,
insolvency or a liquidation proceeding.
Section 9.09. Execution in Counterparts . This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement. Delivery
by facsimile or electronic mail of an executed signature page of this Agreement
shall be effective as delivery of an executed counterpart hereof.
Section 9.10. Entire Agreement . This Agreement, including all Exhibits,
Schedules and Appendices and other documents attached hereto or incorporated by
reference herein, together with the other Transaction Documents, constitutes the
entire agreement of the parties with respect to the subject matter hereof and
supersedes all other negotiations, understandings and representations, oral or
written with respect to the subject matter hereof.
Section 9.11. Limitation of Liability . No claim may be made by any party hereto
or any other Person against any other party hereto or their affiliates,
directors, officers, employees, attorneys or agents for any consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any act, omission or event occurring in connection
therewith; and each party hereto hereby waives, releases and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
Section 9.12. Section Titles . The section titles contained in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties.
Section 9.13. Limitations on Rights of Others . The provisions of this Agreement
are solely for the benefit of the Sellers and the Interim Trustee and nothing in
this Agreement,
- 12 -
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



whether express or implied, shall be construed to give to any other Person any
legal or equitable right, remedy or claim in or under or in respect of this
Agreement or any covenants, conditions or provisions contained herein.
Section 9.14. Force Majeure . The Interim Trustee shall not be deemed to have
breached its obligations pursuant to this Agreement if it is rendered unable to
perform such obligations, in whole or in part, by a force outside the control of
the parties hereto (including acts of God, acts of war, fires, earthquakes,
hurricanes, floods and other disasters). The Interim Trustee shall diligently
perform its duties under this Agreement as soon as practicable following the
termination of such interruption of business.
Section 9.15. Patriot Act Compliance. In order to comply with laws, rules,
regulations and executive orders in effect from time to time applicable to
banking institutions, including, without limitation, those relating to the
funding of terrorist activities and money laundering, including Section 326 of
the USA Patriot Act of the United States (“Relevant Law”), the Interim Trustee
is required to obtain, verify, record and update certain information relating to
individuals and entities which maintain a business relationship with Interim
Trustee. Accordingly, each of the parties agrees to provide to Interim Trustee
upon its request from time to time such identifying information and
documentation as may be available in order to enable Interim Trustee to comply
with Relevant Law.
Section 9.16. Survival. The provisions of this Article IX shall be continuing
and shall survive the termination of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


- 13 -
100432006 Nelnet-RBC Personal Loan Warehouse
Interim Trust Agreement

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Interim Trust Agreement
to be duly executed by their respective officers hereunto duly authorized, as of
the day and year first above written.
UNION BANK AND TRUST COMPANY,
not in its individual capacity but solely as the Interim Trustee hereunder
By: /s/ Jon Gross
Name: Jon Gross
Title: SVP
ACM F ACQUISITION, LLC
as a Seller
By: /s/ Terry Heimes
Name: Terry Heimes
Title: COO
NATIONAL EDUCATION LOAN NETWORK, INC.
as a Seller
By: /s/ James D. Kruger
Name: James D. Kruger
Title: Treasurer


[SIGNATURE PAGE TO INTERIM TRUST AGREEMENT]

